Citation Nr: 1749327	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychomotor seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran, his spouse, and his daughter testified before the undersigned during a Travel Board hearing in March 2015.  A copy of the transcript is associated with the file.

This case was remanded by the Board in May 2015 in order to obtain outstanding service records.  On remand, such records were obtained and the file was returned to the Board.  Then, in April 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901  (2016).  The opinion was rendered in May 2017.  The Veteran and his representative had opportunity to review the opinion and the representative filed a response to the same in September 2017. 


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran's seizure disorder - partial complex seizures with secondary generalization - preexisted service. 

2.  The evidence is in relative equipoise as to whether the Veteran's seizure disorder is attributable to the seizure in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a seizure disorder manifested by partial complex seizures with secondary generalization, was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted and the claim will be considered as a normal claim for service connection.  See Wagner, 370 F.3d at 1094 (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  If service connection is granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322  (2015)). 

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In this case, the Veteran asserts that he has a current seizure disorder related to an event in service in which he experienced a head injury and fall, sought treatment the next day, was hospitalized, and shortly thereafter discharged based on a medical board report that he had a seizure disorder. 

As an initial matter, there is no dispute that the Veteran has a current diagnosis of a seizure disorder manifested by partial complex seizures with secondary generalization.  See e.g. May 2017 VHA neurologist's opinion.  

In this case, there has been a question as to whether the Veteran's seizure disorder preexisted service.  In this regard, the September 1970 service medical board report noted that the Veteran had a seizure disorder that existed prior to service even though there was no indication of a seizure disorder noted on the Veteran's July 1970 service entrance examination.  

The Veteran offered sworn testimony that his first seizure was the event in service.  Specifically, the Veteran testified that toward the end of basic training, he was completing an obstacle course and climbed up a "monkey bar type apparatus" when he slipped, fell backward, and struck the back crown of his head on a solid object.  He reported that he got up with the help of a fellow airman and continued on with the day's activities.  He also reported that the next morning, he became nauseated and lost sight, and a fellow airman walked him to the medical treatment area. 

The Veteran's testimony is supported by an August 1970 service treatment record in which the Veteran reported to sick call, holding his right eye, complaining of severe pain.  Service treatment records reflect that shortly after the Veteran's eye was evaluated, he began to talk to "Bob" (without anyone around him) and became combative.  He yelled and assumed a karate pose.  He appeared disoriented to his surroundings.  He later explained to clinic personnel that "Bob" was a person from his childhood with whom he took karate lessons.  The Veteran was admitted for hospitalization for possible psychosis.    

Service hospital records note that at the time of hospital admission, the Veteran gave a history of eight prior episodes of seizures from 1968 through August 1969.  The hospital record notes the Veteran's report that he had been diagnosed as having petit mal seizures with three abnormal electroencephalograms (EEG's) and that he was treated with Dilantin.  The service hospital record also notes the Veteran's report that one of his prior episodes began as Jacksonian march in the right hand and that another started in the jaw muscles.  The record notes that the Veteran also reported that with each episode, he would black out, become sweaty, tired, and sleepy.  The hospital record also noted the Veteran's report that he stopped treatment in the summer of 1970 and was told by his family doctor that no additional trouble should be expected and that he need not report the information at the time of enlistment. 

The Service Medical Board convened on September 4, 1970.  The Medical Board Report noted a diagnosis of psychomotor seizures that existed prior to service and that the disorder was not permanently aggravated by service.  The report concluded that the Veteran had a history of psychomotor seizure disorder requiring treatment with Dilantin prior to service that was discontinued prior to basic training, and then soon after arriving, the Veteran suffered a typical seizure.   

The Board notes that there are no medical records dated prior to service indicating any seizure disorder or prescription for Dilantin.  The Veteran offered sworn testimony disputing the Medical Board Report findings regarding the prior disorder.  He asserts that he did not have a seizure disorder prior to service or take Dilantin.  In support of the assertion, he offered sworn testimony that he held a pilot's license as well as a commercial driver's license prior to service and that neither of which would be permissible if he had a seizure disorder or was taking Dilantin.  The Veteran's wife also offered sworn testimony that she remembers talking to the Veteran's parents about the seizures not long after service separation and the Veteran's parents did not have any recollection of the Veteran having seizures prior to service. 

In April 2017, the Board sought the VHA neurology opinion, in part, to determine whether there was clear and unmistakable evidence of a preexisting disorder, and if so, whether there was clear and unmistakable evidence that the disorder was not aggravated by service.  The VHA neurologist reviewed all of the evidence, including the service hospital records and sworn testimony, and determined that there was no clear and unmistakable evidence of a preexisting seizure disability.  See May 2017 VHA report.  The VHA neurologist also went on to comment that if there was a preexisting seizure disorder, there was no clear and unmistakable evidence that it was not aggravated by service.  

In reaching these conclusions, the VHA neurologist indicated that given the detailed account of seizures prior to service noted in the service hospital records, it was likely that the Veteran had a preexisting seizure disorder.  However, the VHA neurologist found that as there was no objective evidence to support the reports logged in the service hospital records, there was no clear and unmistakable evidence of the same.  Similarly, the VHA neurologist indicated that the documented injury and treatment in service did not indicate loss of consciousness, and as such, the injury was unlikely to aggravate a seizure disorder.  However, the examiner also noted that it was not impossible for such an injury to aggravate a seizure disorder, and therefore there was no clear and unmistakable evidence that any preexisting disorder was not aggravated. 

As the VHA neurologist did not find clear and unmistakable evidence of a preexisting seizure disorder, the Board finds that the presumption of soundness is not rebutted.  The Board will proceed to evaluate whether the current seizure disorder is related to service.  

Turning to the question of whether there is a nexus, or link, between the current seizure disability and service, the Board finds that the evidence is, at least, in relative equipoise.
	
In this regard, the May 2017 VHA neurologist noted that the Veteran's age in service is the age when seizure disorders typically begin.  There is no dispute that the Veteran experienced a seizure in service.  See e.g. September 1970 Medical Board Report. 

Also weighing in favor of the claim is testimony from the Veteran's daughter who is a trained electroneuro diagnostic technologist who works with patients who have sustained head injuries, strokes, and seizure disorders.  She testified that in her expert opinion, she believed her father suffered a concussion while in service, which precipitated his current seizure disorder.  The Board finds that the Veteran's daughter's testimony is competent as she explained the classic symptoms of a concussion, including nausea and loss of eyesight, which the Veteran reports having  suffered in service.

The Veteran's daughter also opined that the Veteran may have had a seizure at the hospital, after the head injury.  She explained that any damage to the brain, including a bleed, would have caused the exact symptoms that the Veteran is having - simple partial seizures which turn into complex partial seizure sand then generalized chronic seizures.  She noted that the Veteran has been having all three types of seizures.  The Board finds the Veteran's daughter's testimony to be competent given her medical training and experience.  The Board also finds the testimony to be credible.  This is particularly so in light of the September 1970 Medical Board Report which concluded that the Veteran had a seizure in service. 

Additionally, an April 2009 private treatment record noted the Veteran's history of having grand mal seizures since service.  Further, a May 2015 MRI report which noted an impression of mild/moderate encephalomalacia posterior inferior aspect of the left frontal lobe that is compatible with a remote infarct or insult.  The Board notes that the only remote head injury of record is the in-service event.  

Weighing against the claim is the May 2017 VHA neurologist's opinion that there was a less than 50 percent chance that the Veteran's fall and seizure in service caused the subsequent seizures.  The VHA neurologist explained that a minor fall without loss of consciousness, such as the Veteran's fall in service, is unlikely to cause persistent seizures.  However, the VHA neurologist did not address the Veteran's daughter's sworn testimony that the Veteran in-service symptoms of loss of eye sight and nausea following the fall, were classic symptoms of a concussion which led to the seizure disorder. 

The VHA neurologist also noted that even if the Veteran did not have seizures prior to service, it was more likely that the Veteran would have had seizures eventually because of an underlying seizure disorder that had not at that point been manifest.  However, the VHA neurologist's rationale - that the Veteran's age in service is the age when seizure disorders typically begin - actually supports the Veteran's contention that his current seizure disorder began in service. 

Weighing the evidence for and against the claim, the Board is satisfied that the evidence is at least in equipoise.  As such, the criteria for entitlement to service connection for disability are met.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2016).



ORDER

Service connection for a seizure disorder manifested by partial complex seizures with secondary generalization, is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


